Mr. Justice Craig delivered the opinion of the Court: This was a bastardy proceeding instituted in the name of the People, on the complaint of Laura E. McCune, against William H. Mings, the appellant. On a trial of the issue before a jury, in the circuit court, the jury found the defendant was the father of the child, as charged in the complaint, and the court rendered judgment on the verdict. On appeal to the Appellate Court the judgment was affirmed. But one question is presented for our decision by this appeal. In the circuit court the defendant entered a motion to dismiss, for the reason that the prosecutrix and her child were non-residents of the State, and for that reason a proceeding of this character could not be maintained here. The court overruled the motion, and this decision is relied upon as error. The same question arose in Kolbe v. The People, 85 Ill. 336, and we there held that a non-resident woman might, under our statute, prosecute the putative father in the courts of this State, for bastardy. That decision is conclusive of the question presented by this record, and we perceive no good ground for overruling it. The judgment of the Appellate Court will he affirmed. Judgment affirmed.